Citation Nr: 1046101	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  08-34 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD) with depression.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1967 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board recognizes that the April 2008 rating decision 
initially granted service connection for major depressive 
disorder, assigning a disability rating of 30 percent, effective 
July 30, 2007.  Subsequently, the Veteran was also diagnosed with 
PTSD and, in an August 2009 rating decision, the RO granted 
service connection for PTSD.  In the rating decision, the RO 
recharacterized the Veteran's service-connected disability as 
PTSD with major depression and continued the disability rating of 
30 percent.  Therefore, the issue has been characterized as shown 
on the title page.  

A hearing was held on July 20, 2010, by means of video 
conferencing equipment with the appellant in Muskogee, Oklahoma, 
before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting 
in Washington, DC, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of the 
hearing testimony is in the claims file.  After the hearing, the 
appellant submitted additional evidence to the Board, along with 
a written waiver of initial RO review of this evidence.  See 38 
C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Resolving the benefit of the doubt in favor of the Veteran, 
the Veteran has exhibited disturbances of motivation and mood, 
difficulty in establishing and maintaining effective work and 
social relationships, memory loss, and panic attacks.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria 
for an initial disability rating of 50 percent, but no higher, 
for PTSD have been met during the entire appeal period.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 
9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.   38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

Upon receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing her or his entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be 
provided prior to an initial unfavorable decision by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In this case, the Veteran is challenging the initial disability 
rating assigned following the grant of service connection for 
PTSD with depression.  In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify has been satisfied.

VA has also fulfilled its duty to assist the Veteran by obtaining 
all identified and available evidence needed to substantiate the 
claim, including VA treatment records and private treatment 
records.  In this regard, at the personal hearing in July 2010, 
the Veteran testified that he began receiving Social Security 
Administration retirement benefits.  The Veteran specifically 
indicated that the benefits were received based on age-
eligibility, and not medical disability.  Thus, there is no duty 
to obtain any records associated with payment of Social Security 
retirement benefits.  In addition, VA afforded the Veteran VA 
examinations in February 2008 and April 2009.  The Veteran was 
also afforded a QTC examination in August 2009.  Concerning this, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the examinations obtained in this case are 
adequate.  The examiners performed mental status examinations, 
the Veteran's statements considered, and the examiners provided 
the medical information addressing the rating criteria in this 
case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
The Board recognizes that the Veteran testified during his July 
2010 hearing that he did not report everything to his examiners 
with respect to his symptoms and that he was willing to undergo 
another examination.  However, the Board finds that the medical 
evidence of record is more than adequate to evaluate the 
Veteran's service-connected PTSD with depression.  During the 
hearing, the Veteran testified about the symptoms of his PTSD 
including sleep impairment, panic attacks, hallucinations, 
obsessive and compulsive behavior, memory problems, and his 
relationship with his wife.  With respect to the Veteran's sleep 
impairment, anxiety, and depression, these symptoms have already 
been taken into account by the Veteran's currently assigned 
disability rating.  In regard to the other reported symptoms, the 
April 2009 VA examination report shows that the examiner noted 
that the Veteran experienced visions in his periphery, thereby 
addressing this reported symptom and also addressed his report of 
obsessive compulsive disorder in constantly looking and checking 
his environment.  The August 2009 QTC examination report also 
noted that the Veteran checked his doors and windows and that the 
Veteran has had suicidal thoughts in the past.  In addition, the 
November 2008 private psychiatric evaluation shows that the 
examining psychiatrist noted the Veteran's reported 
hallucinations in his peripheral vision, his panic attacks, and 
history of suicidal thoughts.  Furthermore, as explained in 
detail below, the Board has considered the Veteran's lay 
statements regarding his lay-observable symptoms and experiences 
and assigned a higher disability rating of 50 percent.  See 
Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding 
Veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting 
competent lay evidence requires facts perceived through the use 
of the five senses), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  For these reasons, the Board concludes that the 
medical evidence of record is adequate to evaluate the Veteran's 
service-connected disability and, therefore, a remand for a new 
VA examination is not required.  

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and did 
in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

LAW AND ANALYSIS

PTSD

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where a Veteran appeals the initial rating 
assigned for a disability when a claim for service connection for 
that disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the degree 
of disability existing at the time that the initial rating was 
assigned and should be the evidence 'used to decide whether an 
initial rating on appeal was erroneous . . . .' Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran's PTSD with depression is currently 
evaluated as 30 percent disabling pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 30 percent evaluation is warranted when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent evaluation is contemplated for occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is contemplated for total occupational 
and social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.

The use of the term 'such as' in the general rating formula for 
mental disorders in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of symptoms, or their effects, that would justify a 
particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  It is not required to find the presence of all, 
most, or even some, of the enumerated symptoms recited for 
particular ratings.  Id.  The use of the phrase 'such symptoms 
as,' followed by a list of examples, provides guidance as to the 
severity of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to each 
Veteran and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  Id.

GAF scores are a scale reflecting the 'psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness.'  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV), 
p. 32).

GAF scores ranging between 61 and 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to an initial disability rating of 50 
percent, but no more, for his service-connected PTSD.

Initially, the Board recognizes that the Veteran's service-
connected PTSD has resulted in symptoms of depressed mood, 
anxiety, panic attacks, chronic sleep impairment, and complaints 
of memory loss.  The foregoing symptoms are contemplated by the 
currently assigned 30 percent disability rating.

However, the medical evidence of record also shows that the 
Veteran's PTSD symptomatology matches some of the criteria for a 
50 percent disability rating.  In this respect, the Veteran has 
asserted that he experiences frequent panic attacks, impairment 
of memory, depression, anxiety, and difficulty in establishing 
and maintaining effective work and social relationships.  The 
Veteran testified that he experiences panic attacks frequently 
and suffers from impairment of memory including forgetting 
people's names and tasks.  See hearing transcript.  In addition, 
the medical evidence of record shows that the Veteran suffers 
from disturbances of motivation and mood due to the symptoms of 
depression and anxiety.  In this respect, the August 2009 QTC 
examination report noted that the Veteran has had problems with 
motivation and lack of interest in activities and life in 
general.  The medical evidence also shows that the Veteran is 
isolated and likes to keep to himself.  The November 2008 private 
psychiatric evaluation noted that the Veteran was anxious and did 
not like to be involved with other people.  It was noted that the 
Veteran avoided situations where many people might be.  In 
addition, the examining psychiatrist explained that the Veteran's 
PTSD and depression resulted in a moderate to considerable level 
of dysfunction in social and work capacities.  The Board notes 
that although the Veteran does not meet all the criteria for a 50 
percent rating, it is not required that all of the enumerated 
criteria be met for a particular rating.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  Therefore, in resolving 
the benefit of the doubt in favor of the Veteran, a higher 
disability rating of 50 percent is granted for the entire appeal 
period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); 38 
U.S.C.A. § 5107(b).

On the other hand, the Board finds that the Veteran is not 
entitled to an initial disability rating in excess of 50 percent.  
The medical evidence does not show that the Veteran has 
experienced symptoms such as speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, appropriately, 
and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); inability to adapt to 
stressful circumstances; spatial disorientation; neglect of 
personal appearance and hygiene; or inability to establish and 
maintain effective relationships.  First, the medical evidence 
does not reveal any evidence of spatial disorientation.  The VA 
examination reports, private psychiatric evaluation, and VA 
treatment records consistently show that the Veteran is oriented 
and alert.  There is no evidence that the Veteran experiences 
near-continuous panic or depression affecting his ability to 
function independently.  While the record shows that the Veteran 
is depressed, the Veteran is able to function independently.  The 
VA treatment records show that the Veteran spends time with his 
grandchildren, plays racquetball, goes to restaurants with his 
wife, and the Veteran testified that he runs errands such as 
going to the grocery store, but cannot stay for long.  See 
hearing transcript.  In addition, there is no indication that the 
Veteran has speech intermittently illogical, obscure or 
irrelevant.  The Board observes that the VA treatment records 
contain one notation of mild psychomotor retardation and the 
November 2008 psychiatric evaluation noted that the Veteran loses 
his train of thought and sometimes the thought is disorganized, 
the medical evidence still shows that the Veteran's speech has 
been consistently noted as normal.  In addition, the April 2009 
VA examination reported that that the Veteran had no difficulty 
overall in cognitive functioning or communicative skills.  The 
medical evidence also shows that the Veteran has been adequately 
groomed.  The Board does acknowledge that the Veteran has stated 
that he loses his temper and gets angry quickly.  Indeed, the 
April 2009 VA examination report noted that the Veteran was 
irritable.  The November 2008 private psychiatric evaluation 
shows that the Veteran experiences irritability and anger.  
However, there is no evidence that the Veteran has impaired 
impulse control with periods of violence.  The evidence does not 
show that the Veteran has ever been violent and the Veteran has 
not stated otherwise.  Finally, the Board observes that the 
Veteran has reported obsessive behavior such as making sure that 
items in his home have a specific place.  The Veteran has also 
reported that he experiences suicidal ideation.  However, in 
reviewing the entire evidence of record, the Board finds that the 
Veteran's overall symptoms more closely approximates the 
schedular criteria associated with the assigned 50 percent 
disability rating for his PTSD.

In regard to family and social life, the record shows that the 
Veteran reports that he is socially isolated.  However, the 
medical evidence shows that the Veteran is still married, 
although he and his wife sleep in separate bedrooms, and that 
most of the time their relationship is good.  See hearing 
transcript.  In addition, the April 2009 VA treatment record 
noted that the Veteran recently got together with a friend to 
play racquetball and that he gets together with his 
grandchildren.  Thus, the evidence shows that the Veteran does 
have some social interaction.  Thus, there is no evidence to show 
that the Veteran has an inability to maintain effective 
relationships to warrant assignment of a 70 percent disability 
rating.

As for evidence regarding employment, the February 2008 VA 
examination report noted that the Veteran retired in 2007 after 
working as a machinist for 31 years.  However, there is no 
evidence that the Veteran retired due to his service-connected 
disability.  During the February 2008 VA examination, the Veteran 
stated that he retired because he was tired of going to work and 
that he never sought any mental health treatment until 2007.  
Subsequently, the Veteran stated that he had difficulty at work 
and that his co-workers thought he had an attitude.  However, 
during the August 2009 QTC examination, the Veteran stated that 
his relationship with his co-workers and supervisor was good.  In 
fact, the May 2008 lay statement from the Veteran's co-worker, 
L.M.K., noted that the Veteran had the support of his co-workers.  
The November 2008 private psychiatrist explained that the 
Veteran's PTSD and depression would produce moderate to 
considerable level of dysfunction in social and work capacities.  
However, the Veteran's 50 percent disability rating takes 
occupational impairment into account.  Although the Veteran would 
have deficiencies in employment due to his PTSD and depression, 
the Board finds that the Veteran's overall PTSD symptomatology is 
more accurately associated with the 50 percent disability rating.

In light of the above, the Board finds that the evidence does not 
warrant an initial disability rating in excess of 50 percent.  
Although the Veteran had shown some social and occupational 
impairment, the overall medical evidence of record does not show 
that the Veteran has deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  The 
overall medical evidence shows that the Veteran does not meet the 
majority of the symptoms listed for a 70 percent disability 
rating.  The Veteran has not exhibited speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently; 
spatial disorientation; impaired impulse control (such as 
unprovoked irritability with periods of violence); inability to 
adapt to stressful circumstances; neglect of personal appearance 
and hygiene or an inability to establish and maintain effective 
relationships.  Thus, the Board finds that the overall 
symptomatology experienced by the Veteran is more akin to the 
criteria for the 50 percent disability rating.  

The Board further observes that the next higher disability rating 
is not warranted because the competent evidence of record does 
not demonstrate that the Veteran's symptomatology approximates a 
100 percent disability rating.  In this regard, while the Veteran 
has reported seeing things in his peripheral vision, there is no 
evidence that he has gross impairment in thought processes or 
communication, grossly inappropriate behavior, persistent danger 
of hurting self or others, disorientation as to time or place, or 
memory loss for names of close relatives, own occupation, or own 
name.  Although the Veteran has reported that he experiences 
suicidal ideation, there is no evidence that the Veteran is in 
persistent danger.  In fact, the medical evidence of record 
indicates that he does not have any current plan to act on these 
thoughts.  Furthermore, the Veteran has been assigned a GAF score 
of 55, indicating a more moderate impairment, not severe.  
Accordingly, his overall symptomatology more closely approximates 
the schedular criteria for the 50 percent disability rating.

In this case, the Veteran has been assigned GAF scores ranging 
from 55 to 70.  According to DSM-IV, which as noted above, VA has 
adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 
51 to 60 indicates moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  The record shows that the Veteran has recently been 
assigned GAF scores of 55, indicating moderate impairment.  Thus, 
the Board finds that the assigned GAF score of 55 is in accord 
with the 50 percent disability rating assigned.  

In reaching this conclusion, the Board acknowledges the Veteran's 
belief that his PTSD symptoms are more severe than the current 
disability rating reflects.  The Board must consider the entire 
evidence of record when analyzing the criteria laid out in the 
ratings schedule.  While the Board recognizes that the Veteran is 
competent to provide evidence regarding his symptomatology, he is 
not competent to provide an opinion regarding the severity of his 
symptomatology in accordance with the rating criteria.  Such 
evidence must come from a medical professional.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Espiritu v. 
Derwinski, 2 Vet App 492 (1992).  In addition, the Board 
acknowledges that the Veteran's friend, L.M.K. submitted a lay 
statement in May 2008.  In the statement, L.M.K. noted that he 
worked with the Veteran for over 30 years and during this time, 
the Veteran was depressed and silent on many days.  Also, when he 
spoke of his children, he would become teary-eyed and upset.  
However, the Veteran's depression and social isolation have been 
taken into account in his currently assigned disability rating of 
50 percent.  Furthermore, although L.M.K. is competent to provide 
testimony regarding lay-observable symptomatology, he is not 
competent to state that the Veteran is entitled to a higher 
disability rating.  Id.  

Additionally, the Board has considered whether the case should be 
referred to the Director of the Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
However, there is no indication in the record that the schedular 
evaluation is inadequate to evaluate the impairment of the 
Veteran's earning capacity due to his PTSD.  The Veteran has not 
required frequent hospitalization and the manifestations of his 
PTSD are not in excess of those contemplated by the schedular 
criteria.  Therefore, referral of this case for extra-schedular 
consideration is not necessary.  See Floyd v. Brown, 9 Vet. App. 
88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In light of the aforementioned evidence and with the application 
of the benefit of the doubt in the Veteran's favor, the Board 
finds that the Veteran's service-connected PTSD more nearly 
approximates the criteria for a 50 percent disability rating, but 
no more, for the entire appeal period.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating of 50 percent, but no 
more, for service-connected PTSD with depression is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


